              Case 1:20-cv-06041 Document 1 Filed 08/03/20 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------×
 JUSTIN BECK,
                                                                             20-CV-06041
                            Plaintiff,

                   v.                                                        COMPLAINT

 HENSEL PHELPS CONSTRUCTION CO., HENSEL
 PHELPS SERVICES, L.L.C., and FRANK DE LEON,

                           Defendants.
 ------------------------------------------------------------------------×


        Plaintiff Justin Beck, by his counsel, Young & Ma LLP, alleges for his Complaint against

Defendants Hensel Phelps Construction Co., Hensel Phelps Services, L.L.C., and Frank De Leon,

as follows:

                                     PRELIMINARY STATEMENT

        1.       Plaintiff Justin Beck (“Plaintiff” or “Justin”) seeks damages and costs against

Defendants Hensel Phelps Construction Co., Hensel Phelps Services, L.L.C. (collectively, “Hensel

Phelps” or the ”Company”); and Frank De Leon ("Frank") (collectively, “Defendants”) for

discriminating against him based on his race, and among other things, subjecting him to a hostile

work environment and ultimately terminating him from his employment, in violation of Title VII

of the Civil Rights Act of 1964, as amended ("Title VII"), 42 U.S.C. §2000e et seq.; § 1981 of the

Civil Rights Act of 1866 (“Section 1981”), 42 U.S.C. § 1981; the New York State Human Rights

Law ("NYSHRL"), N.Y. Exec. Law § 290 et seq.; and the New York City Human Rights Law

(“NYCHRL”), N.Y.C. Admin. Code § 8-101 et seq.
             Case 1:20-cv-06041 Document 1 Filed 08/03/20 Page 2 of 18




                                 JURISDICTION AND VENUE

       2.      Pursuant to 28 U.S.C. § 1331, this Court has jurisdiction over Plaintiff’s claims, as

Defendants violated Plaintiff’s rights under Title VII and Section 1981.

       3.      Plaintiff filed a Charge of Discrimination with the U.S. Equal Employment

Opportunity Commission ("EEOC") on or about April 2, 2020.

       4.      The EEOC issued a Right to Sue Letter on May 6, 2020, which was received by

Plaintiff's counsel on May 6, 2020.

       5.      Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over

Plaintiff’s NYSHRL and NYCHRL claims as they are so related to the Title VII and Section 1981

claims that they form part of the same case or controversy.

       6.      Pursuant to 28 U.S.C. § 1391(b), venue is proper in the United States District Court

for the Southern District of New York, as a substantial part of the events giving rise to these claims

occurred within this District.

                                             PARTIES

       7.      Plaintiff, at all times relevant hereto, was and is a resident of New York County in

the State of New York.

       8.      Upon information and belief, at all times relevant hereto, Defendants Hensel Phelps

Construction Co. and Hensel Phelps Services, L.L.C. are and were foreign corporations organized

under the laws of the State of Delaware, doing business in New York as construction companies

and providing construction services centralized at one major client site, Avenues: The World

School at 259 Tenth Avenue, New York, NY 10011.

       9.      Upon information and belief, Defendant Frank De Leon is an individual residing in

New York and is the Daytime Lead Custodian at the Company.
                Case 1:20-cv-06041 Document 1 Filed 08/03/20 Page 3 of 18




                                     STATEMENT OF FACTS

          10.    Justin has over 13 years of experience working in operations, facilities and security

in New York City. Prior to working at Hensel Phelps, he worked at Carnegie Hall, Cathedral of

St. John the Divine, and Alliance Bernstein.

          11.    Justin is a White male who has worked very successfully in operations, facilities

and security in the past with all forms of minorities. He speaks Spanish and has never encountered

racial discrimination or altercations with minority/Latino colleagues until working for Hensel

Phelps.

          12.    Defendant Hensel Phelps Construction Co. is one of the largest general contractors

and construction contractors in the United States with over 2,000 employees.

          13.    Defendant Hensel Phelps Services, L.L.C. provides construction services to

customers throughout the United States, and has over 15 employees.

          14.    Collectively, Defendant Hensel Phelps Construction Co. and Defendant Hensel

Phelps Services, L.L.C. have over 50 employees in New York City, centralized at one major client

site, Avenues: The World School at 259 Tenth Avenue, New York, NY 10011. Defendants have

several other sites in New York City.

          15.    Defendant Frank De Leon is the Daytime Lead Custodian at the Company.

          16.    Justin joined Hensel Phelps on June 26, 2018 and was immediately placed to work

at the main site Avenues: The World School at 259 Tenth Avenue, New York, NY 10011.

          17.    At Hensel Phelps, Justin served as Daytime Custodial Manager & Events

Coordinator where he planned, directed and supervised facility management services including

building and facility operating systems maintenance, repair and improvement and custodial
             Case 1:20-cv-06041 Document 1 Filed 08/03/20 Page 4 of 18




services; reviewed and evaluated current operating procedures and personnel practices and

established procedures, practice and priorities in keeping with effective operations and cost factors;

coordinated building and maintenance activities within the departments to obtain optimum

production and utilization of personnel and equipment; conferred with specialists on energy

conservation programs and techniques for facilities operations; recommended operating methods

and equipment to maximize cost savings, service quality and safety; supervised, trained and

evaluated staff directly and through subordinate supervisors and lead workers; and participated in

the preparation of the department's budget, monitored budget expenditures, analyzed staffing and

expenditures requests, reviewed requests for additional services, prepared contract specifications

and negotiated and administered service and construction agreements for maintenance and

alteration services and directed reallocation of funding to cover un-projected costs.

       18.     Justin was also one of the few Caucasian employees on staff that understood and

spoke Spanish.

       19.     Justin’s supervisor, Bruce Devlin ("Bruce"), was aware of Justin’s performance and

qualifications, having supervised Justin at a previous job. Justin was told that the Avenues site is

an unbeatable opportunity. Based on representations of a stable environment and positive balanced

workplace, Justin joined Hansel Phelps in June 2018.

       20.     However, coming in, Justin was not given the right authority or properly informed

of the difficulties with Defendant Frank De Leon ("Frank"), the Daytime Lead Custodian. Justin

was also not properly informed of the power and authority Frank had, as Justin’s position was not

filled for a while and Frank may have assumed he had a right to Justin’s position. As Frank is both

Spanish speaking and also Puerto Rican, he was able to mobilize the rest of the custodial staff (all

Latino besides Justin) against Justin.
              Case 1:20-cv-06041 Document 1 Filed 08/03/20 Page 5 of 18




        21.     Objectively, Justin was doing a better job than his predecessors than Defendant

Frank. Early on, it was commented that the department finances and paperwork got in much better

order because Justin was very timely on invoices and paperwork. Justin’s boss, the facilities

director Bruce Devlin, and the Director of Operations, Ariella Diamond, both knew this. However,

Frank apparently had a separate relationship with Jay Spencer (“Jay”), the National Director of

Operations. Justin believes Jay wrongfully felt that because it was a largely Latino custodial staff,

it was important to liaise only with the most senior Latino staff member, Frank. Justin is also able

to speak Spanish and has done very well in predominantly Latino workforces in the past. However,

Justin was never given a chance and he did not know that Frank was undermining him to national

headquarters for a long time and until it was too late.

        22.     Justin’s positive work performance is evidenced by the fact that at the end of 2018

and early 2019, he received a bonus for his hard work after very short employment.

        23.     Zac Walker ("Zac"), who works on the Avenues side as the Events manager, told

Justin early on that Defendant Frank had been difficult and a problem for the school. This is

important client feedback that Justin is not sure Hensel Phelps took seriously.

        24.     Of the approximately 30 Hensel Phelps employees at Avenues, approximately 10

were Caucasian and they all worked in office departments, while the custodial/operations team of

approximately 20 were all Latino except Justin, who is White.

        25.     When Justin started his employment, Bruce presented an organization chart and

reporting structure at the first staff meeting. It was clear that Justin was senior to Defendant Frank

as the Daytime Custodian Manager and Events Coordinator, as Frank was a lead custodian to

report to Justin.
              Case 1:20-cv-06041 Document 1 Filed 08/03/20 Page 6 of 18




        26.     Defendant Frank never accepted the reporting structure and a few months into

Justin’s tenure, Frank was yelling at Justin in front of the entire facilities team and written up for

this. But the problem persisted.

        27.     Defendant Frank refused to talk to Justin and worked directly with Zac, who

objected to this. Frank operated like Justin did not exist and acted as if he were holding Justin’s

role. Frank also talked directly to Bruce and did not go through Justin as required. It was clear

that Frank had a problem with Justin and it started from the moment Justin walked in, making it

clear it had to do with Justin’s race.

        28.     When Justin and Defendant Frank were in the same room, Frank turned his back to

Justin. If Justin asked Frank a direct question directly, Frank would slightly turn his head, nod, and

then look away.

        29.     Defendant Frank had prior felony and criminal records and served time in jail, a

fact that was never used against him in employment. However, he was allowed to continue his

aggressive and violent tendencies, making the workplace hostile and divisive. He was comfortable

dividing people racially and speaking in Spanish when he wanted to alienate Justin. He also treated

men and women disparately. His violent shouting and aggressive conduct were very hard for some

Latina female employees.

        30.     As Justin can also understand and speak Spanish, it was clear Justin was isolated

and excluded from Defendant Frank’s conversations and attention merely because Justin is White.

        31.     As discussed, Defendant Frank spoke Spanish at work. He directed all the daytime

custodians and operations employees in Spanish. The nighttime custodial manager was also Latino

and Spanish speaking.
             Case 1:20-cv-06041 Document 1 Filed 08/03/20 Page 7 of 18




       32.     During staff meetings after Justin gave a directive, Defendant Frank, in front of

Justin, would give a different direction in Spanish saying something to the equivalent of, "Let's

actually do it my way/this way instead." At some point, Frank learned Justin could understand

Spanish so he would give those directions with his voice lowered and muttering so Justin could

not hear. Justin reported these incidents very precisely to Bruce. Bruce and Justin had lunch

together every day so Justin made this, as well as the race discrimination, very clear. Bruce always

just said, "I'll speak to him," and did not raise the issue with Human Resources even though it was

a race discrimination complaint.       Justin felt he followed procedures by raising the race

discrimination issue directly to his boss.

       33.     Because Defendant Frank was not properly coached by Bruce or Human Resources,

dangerous things started to happen. Frank would ask custodians to come into work and accrue

overtime, creating budgetary problems with the number of unapproved overtime hours (which

obviously had to be paid to avoid dangerous wage and hour claims). Justin reported that Frank

would not tell Justin about job completions. Bruce either did not handle it at all or he handled

Justin’s race discrimination and other complaints in a way that Justin suffered retaliation and was

ultimately terminated.

       34.     Because Defendant Frank was not communicating with Justin (his boss), and

Justin’s boss could not make him do so, Justin would have to just correct Frank's work when it

was done wrong to avoid confrontation. This seemed to anger Frank more.

       35.     Towards the end of 2018, a Latino employee, Francisco, who was close to

Defendant Frank reported to him that Justin had sent a private joke to him. Bruce had asked Justin

to write up Francisco's family member who works for the Company, and Francisco was angry with

Justin. Frank took a private message Justin sent to Francisco and publicized it to the whole group
             Case 1:20-cv-06041 Document 1 Filed 08/03/20 Page 8 of 18




to undermine Justin. Meanwhile, Justin had never utilized Frank's criminal records, his long

history of write-ups, his excessive absences or his abusive treatment of female employees against

him.

       36.     On May 20, 2019, Justin was given a Performance Action Plan by Jay in

headquarters, who is close to Defendant Frank. This happened because Justin’s legitimate

complaints and race discrimination reports were not reported up the chain and Frank had a separate

relationship with Jay. Jay felt that Justin had too much time in the office area (where Justin was

doing great paperwork that his predecessor and Frank could not do) and Justin was not out on the

floor enough. However, it was not properly communicated to headquarters that Justin could not

be on the floor as Frank completely refused to work and would direct all Latino employees not to

work if Justin were there. Frank could not stand the sight of Justin and was willing to hurt the

Company's interests just to be hostile to Justin.

       37.     Justin also often had to pick up the slack of Edith Alicea (also Latina) when she

made payroll and timesheet mistakes. Therefore, Justin had obligations both in the office and on

the floor. Justin would have had no issues putting in even more hours to do everything, but the

main issue was that the race discrimination and hostility on the floor made it impossible and

inefficient for Justin to be more frequently on the floor.

       38.     It is important to note that prior to this Performance Action Plan, Justin had sent a

really direct text confirming previous verbal reports to Bruce stating, "I am officially going on

record to request that you give Mr. De Leon a verbal warning for repeatedly not following my

directives. He does not respect my authority, and this has to be nipped in the bud before you go to

Florida." Justin anticipated issues would arise when Bruce was gone on vacation and that was in

fact the time Justin was terminated.
             Case 1:20-cv-06041 Document 1 Filed 08/03/20 Page 9 of 18




       39.     After Bruce went on vacation, there was one day the night custodial manager

Giovanni Penafor-Perez (Latino) was late for his evening shift and Justin had to deal with a

complaint between Kyle Jenkins and Thonell Robinson on his staff. As it was a violent altercation,

and Justin is the type of manager that follows Human Resources policies and procedures, he

contacted HR and they asked for documentation and a photo of the sign out sheet since it was a

dispute about a sign out sheet for the large cleaning machines. It seemed Human Resources was

angry at Justin for reporting through proper channels. They misread that Justin was a problem

because so many of the Latino managers and employees just do not accurately report the real

employee issues. They were always making dangerous decisions without authorization. On

numerous occasions Justin started his day shift with the location in a poor state. But Giovanni was

an accepted Latino manager and he was never admonished.

       40.     On June 6, 2019, Justin was walking the floor of the building 536 with Gladys

Semidey (“Gladys”) (Latina AMI employee).          They were doing a mock walk through in

preparation of building inspection. With elementary students on the floor, and in a school that

advertises foreign culture collaboration and alliances between people of different races and

languages, Defendant Frank shouted at them "culo besando", which means ass-kisser. As some of

the students speak Spanish, they can also understand what this means. Since this was done while

Bruce was on vacation, and Justin had previously reported all similar incidents to his boss, Justin

took the proper course of action and informed HR – Toby Rees – at Hensel Phelps.

       41.     Ms. Rees did not see this as an act of obvious racism, defiance and subordination

like she should have. Instead, she said that Gladys had to report the incident herself. Justin was

making a legitimate discrimination complaint and had been consistently making them to his direct

boss. It was not his obligation to force other witnesses to make their own complaints. Nor could
               Case 1:20-cv-06041 Document 1 Filed 08/03/20 Page 10 of 18




Justin control whether Defendant Frank was threatening them in Spanish and privately outside

Justin’s presence. It was an issue that HR had an obligation to investigate regardless of the other

witnesses that came forward. Gladys had expressed to Justin that she is incredibly afraid of Frank.

         42.     Justin was terminated 2 days after his final complaint of race discrimination. He

was terminated the day Bruce returned from vacation. Justin’s prediction of issues that would arise

in Bruce’s absence came true as well as Justin’s warnings that adverse actions will happen if Bruce

didn't handle things properly before leaving.

         43.     Justin was forced to endure hatred, unfairness, and reprehensible behavior at Hensel

Phelps. He never had a blemish in his career in the last 13 years, and now given the methodology

of termination and timing, Justin has permanent impacts in his career and continuing emotional

distress.

         44.     Management is fully aware of Defendant Frank's actions and discriminatory

motives but made no effort to change the hostile and deeply discriminatory work environment

although they have the authority to do so.

                                       CAUSES OF ACTION

                                 FIRST CAUSE OF ACTION
                         Race Discrimination in Violation of Title VII
                    (Against Defendant Hensel Phelps Construction Co. and
                          Defendant Hensel Phelps Services, L.L.C.)

         45.     Plaintiff hereby realleges and incorporates each and every allegation contained in

the above paragraphs with the same force as though separately alleged herein.

         46.     This claim is authorized and instituted pursuant to the provisions of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. 2000(e) et seq., for relief based upon the unlawful employment

practices of Defendant Hensel Phelps Construction Co. and Defendant Hensel Phelps Services,

L.L.C.
                Case 1:20-cv-06041 Document 1 Filed 08/03/20 Page 11 of 18




          47.     Defendant Hensel Phelps Construction Co. and Defendant Hensel Phelps Services,

L.L.C. were and are an employer within the meaning of Title VII.

          48.     At all times relevant to this case, Plaintiff was and is a White male, and is a member

of protected classes within the meaning of Title VII.

          49.     At all times, Defendant Hensel Phelps Construction Co. and Defendant Hensel

Phelps Services, L.L.C. were aware of Plaintiff's race.

          50.     Defendant Hensel Phelps Construction Co. and Defendant Hensel Phelps Services,

L.L.C. engaged in unlawful employment practices prohibited by Title VII because of Plaintiff's

race in the manner described in the Statement of Facts.

          51.     Ultimately, Plaintiff was terminated by Defendants due to his race.

          52.     As a direct and proximate result of Defendant Hensel Phelps Construction Co. and

Defendant Hensel Phelps Services, L.L.C.’s unlawful and willful conduct, Plaintiff has suffered

and will continue to suffer the loss of income, loss of salary, and continued advancement in his

career.    Plaintiff will also have suffered future pecuniary losses, attorney's fees and costs,

emotional pain and suffering, inconvenience and other non-pecuniary losses.

          53.     As a further direct and proximate result of Defendants’ unlawful and willful

conduct, Plaintiff has suffered and will continue to suffer, among other items, impairment and

damage to Plaintiff's good name and reputation, emotional distress, mental anguish and lasting

embarrassment and humiliation.

          54.     Plaintiff is entitled to recover monetary damages and other damages and relief,

including, but not limited to back pay, front pay, punitive damages, reasonable attorney's fees,

emotional distress damages and compensatory damages from Defendants under Title VII.
              Case 1:20-cv-06041 Document 1 Filed 08/03/20 Page 12 of 18




                               SECOND CAUSE OF ACTION
             Race Discrimination in Violation of New York City Human Rights Law
                                   (Against All Defendants)

       55.      Plaintiff hereby realleges and incorporates each and every allegation contained in

the above paragraphs with the same force as though separately alleged herein.

       56.      This Count is brought under the NYCHRL, N.Y.C. Admin. Code § 8-101 et seq.,

and reference is made to the NYCHRL in its entirety.

       57.      At all relevant times, Defendants were and are an employer and person within the

meaning of the NYCHRL.

       58.      At all relevant times herein, Plaintiff was and is an employee and person within the

meaning of the NYCHRL.

       59.      At all times relevant to this case, Plaintiff was and is a White male, and is a member

of protected classes within the meaning of NYCHRL.

       60.      At all times, Defendants were aware of Plaintiff's race.

       61.      Defendants engaged in unlawful employment practices prohibited by NYCHRL

because of Plaintiff's race in the manner described in the Statement of Facts.

       62.      Defendants engaged in, caused, perpetrated, committed, authorized, directed,

participated in, aided, abetted, incited, compelled and/or coerced the unlawful conduct alleged

herein, or attempted to do so, in violation of the NYCHRL.

       63.      Defendants' conduct, as alleged herein, was carried out with malice or reckless

disregard for Plaintiff's protected rights to be free from discrimination.

       64.      Defendants are individually and jointly liable for the unlawful conduct herein,

including without limitation as an “employer” and “employee” under the NYCHRL and under the

“aiding and abetting” provision of the NYCHRL. See, e.g., NYCHRL § 8-107(1) and § 8-107(6).
              Case 1:20-cv-06041 Document 1 Filed 08/03/20 Page 13 of 18




        65.     As a direct and proximate result of Defendants' unlawful and willful conduct,

Plaintiff has suffered and continues to suffer injury, with resulting monetary, economic and other

damages, including without limitation: (i) lost wages; (ii) lost back pay; (iii) lost benefits; (iv) lost

interest; (v) lost bonuses; and (vi) attorney's fees and costs.

        66.     As a further direct and proximate result of Defendants' unlawful and willful

conduct, Plaintiff has suffered and continues to suffer, among other items, impairment and damage

to Plaintiffs’ good name and reputation, emotional distress, mental anguish, emotional pain and

suffering, and lasting embarrassment and humiliation.

        67.     Plaintiff is entitled to recover monetary damages and other damages and relief,

including punitive damages, interest, and attorney's fees and costs from Defendants under the

NYCHRL.

                               THIRD CAUSE OF ACTION
           Race Discrimination in Violation of New York State Human Rights Law
                                  (Against All Defendants)

        68.     Plaintiff hereby realleges and incorporates each and every allegation contained in

the above paragraphs with the same force as though separately alleged herein.

        69.     This claim is brought under the New York State Human Rights Law ("NYSHRL"),

N.Y. Exec. L. § 290 et seq., and reference is made to the NYSHRL in its entirety.

        70.     At all relevant times, Defendants were and are employers within the meaning of the

NYSHRL.

        71.     At all relevant times, Plaintiff was and is an employee within the meaning of the

NYSHRL.

        72.     At all times relevant to this case, Plaintiff was and is a White male, and is a member

of protected classes within the meaning of NYSHRL.
             Case 1:20-cv-06041 Document 1 Filed 08/03/20 Page 14 of 18




       73.     At all times, Defendants were aware of Plaintiff's race.

       74.     Defendants engaged in unlawful employment practices prohibited by NYSHRL

because of Plaintiff's race in the manner described in the Statement of Facts.

       75.     Ultimately, Plaintiff was terminated by Defendants due to his race.

       76.     Defendants' conduct, as alleged herein, constitutes unlawful discriminatory

practices and unlawful discrimination on the basis of race as defined by the NYSHRL, by engaging

in, causing, perpetrating, committing, authorizing, directing, participating in, aiding, abetting,

inciting, compelling and/or coercing the unlawful conduct alleged herein, or attempting to do so,

in violation of the NYSHRL.

       77.     Defendants are also individually and jointly liable for the unlawful conduct herein,

including without limitation as an “employer” under the NYSHRL and under the “aiding and

abetting” provision of the NYSHRL. See, e.g., NYSHRL § 296(1) and § 296(6).

       78.     Plaintiff hereby makes a claim against Defendants under all of the applicable

paragraphs of Executive Law Section 296.

       79.     Plaintiff's damages include financial loss, loss of employment opportunities,

damage to his career and professional reputation, and severe emotional distress caused by the

degrading conduct and loss of employment opportunities.

       80.     Plaintiff is entitled to recover monetary damages and other damages and relief,

including, but not limited to back pay, front pay, and compensatory damages from Defendants

under the NYSHRL.
                  Case 1:20-cv-06041 Document 1 Filed 08/03/20 Page 15 of 18




                                 FOURTH CAUSE OF ACTION
                          Wrongful Termination in Violation of Section 1981
                                     (Against All Defendants)

            81.     Plaintiff repeats and realleges the allegations in the Complaint as if fully set forth

herein.

            82.     Section 1981 prohibits employers from discriminating against an employee on the

basis of race.

            83.     Defendants unlawfully terminated Plaintiff because of his race.

            84.     As a direct and proximate consequence of Defendants' race discrimination, Plaintiff

has suffered, and continues to suffer, substantial economic damages, including, but not limited to,

back pay and front pay, as well as emotional distress and suffering, all in amounts to be determined

at trial.

            85.     Defendants' discriminatory treatment of Plaintiff was willful and in reckless

disregard of Plaintiff’s federally protected rights. Accordingly, Plaintiff is entitled to an award of

punitive damages against Defendants.

                                     FIFTH CAUSE OF ACTION
                       Retaliation and Hostile Work Environment arising under
                                  Title VII, NYSHRL, and NYCHRL
                                        (Against All Defendants)

            86.     Plaintiff repeats and realleges the allegations in the Complaint as if fully set forth
herein.
            87.     This claim is authorized and instituted pursuant to the provisions of Title VII of the

Civil Rights Act of 1964 ("Title VII"), 42 U.S.C. Section(s) 2000e et seq., New York State Human

Rights Law ("NYSHRL"), N.Y. Exec. L. Sections 290 et seq., and New York City Human Rights

Law ("NYCHRL"), N.Y.C. Admin. Code Sections 8-101 et seq. for relief based upon the unlawful

employment practices of the above-named Defendants.
             Case 1:20-cv-06041 Document 1 Filed 08/03/20 Page 16 of 18




       88.     Defendants engaged in unlawful employment practices prohibited by Title VII,

NYSHRL, and NYCHRL.

       89.     Plaintiff complained about Defendants’ misconduct to the HR department as

specifically outlined in the Statement of Material Facts and previous paragraphs.

       90.     In response to Plaintiff's complaints, Defendants retaliated against him as outlined

in detail in the Statement of Material Facts.

       91.     Defendants contributed to the harassment, hostile work environment and

retaliation; were aware of the harassment, hostile work environment and retaliation against

Plaintiff and did nothing to resolve it and/or were complicit in the misconduct.

       92.     Defendants’ retaliation was intentional, intended to harm Plaintiff, and was done

with malice or reckless indifference to Plaintiff's federally, state and city protected rights.

       93.     As a direct and proximate result of Defendants’ unlawful and willful conduct,

Plaintiff has suffered and will continue to suffer the loss of income, the loss of a salary, raises and

equal compensation. Plaintiff has also suffered future pecuniary losses, attorney's fees and costs,

emotional pain and suffering, inconvenience, and other non-pecuniary losses.

       94.     As a further direct and proximate result of Defendant's unlawful and willful

conduct, Plaintiff has suffered and will continue to suffer, among other items, impairment and

damage to Plaintiff's good name and reputation, emotional distress, mental anguish, and lasting

embarrassment and humiliation.

       95.     As Defendants’ conduct has been willful, reckless, outrageous, intentional and/or

malicious, Plaintiff also demands punitive damages.
             Case 1:20-cv-06041 Document 1 Filed 08/03/20 Page 17 of 18




       96.     Plaintiff’s damages include financial loss, loss of employment opportunities,

damage to Plaintiff's career and professional reputation, and severe emotional distress caused by

the degrading conduct and loss of employment opportunities.

       97.     Plaintiff is entitled to recover monetary damages and other damages and relief,

including, but not limited to back pay, front pay, punitive damages, interest, emotional distress

damages, reasonable attorney’s fees and compensatory damages from Defendants under Title VII,

NYSHRL, and NYCHRL.

                                         JURY DEMAND

       98.     Plaintiff demands a trial by jury.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the following relief:

A.    Issue a declaratory judgment declaring that the actions of the Defendants, as set forth in this

Complaint, violated Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et

seq. ("Title VII"); the New York State Human Rights Law, N.Y. Exec. Law. § 290 et seq.; and the

New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq.

B.      Enjoin and restrain the Defendants and all persons acting on their behalf, or in concert

with them, from engaging in such unlawful discriminatory and retaliatory practices;

C.      Enter judgment in favor of the Plaintiff, and against the Defendants, for back pay, front

pay, and lost benefits in the amount of the wages it is determined that the Plaintiff lost as a result

of the Defendants' unlawful and discriminatory conduct, together with interest;

D.      Enter judgment in favor of the Plaintiff, and against the Defendants for compensatory

damages, including but not limited to, damages for Plaintiff’s mental anguish, humiliation, lack of

self-respect, and pain and suffering, together with interest;
             Case 1:20-cv-06041 Document 1 Filed 08/03/20 Page 18 of 18




E.       Award the Plaintiff punitive damages;

F.       Award the Plaintiff liquidated damages;

G.       Award the Plaintiff reasonable attorney's fees, interest, and expenses together with the

costs of this action;

H.       Award such other and further legal and equitable relief as may be appropriate to redress

fully the deprivation of the Plaintiff’s rights under the laws cited herein, to prevent their recurrence

in the future and to protect other employees from such unlawful behavior; and

I.       Such other and further relief as the court deems appropriate to be determined at trial.


Dated:          New York, New York
                August 3, 2020




                                                By: _________________________________
                                                       Tiffany Ma, Esq.
                                                       Young & Ma LLP
                                                       575 Lexington Avenue, 4th Floor
                                                       New York, NY 10022
                                                       T: (212) 971-9773
                                                       F: (212) 600-2301
                                                       tma@youngandma.com

                                                        Counsel for Plaintiff Justin Beck
